Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent Pub. No. 2007/0288025 to Peukert et al. and U.S. Patent Pub. No. 2005/0228400 to Chao et al. disclose a surgical system that comprises a plate member having an aperture, an anchor having as head portion and being insertable through the aperture of the plate member, the anchor having a plurality of arms, a locking mechanism received in the screw arms, wherein downward insertion of the locking mechanism causes the plurality of arms of the head portion to splay outwardly to thereby secure the anchor to the plate member. The system includes a multifunction insertion instrument including a handle and a drive shaft attached to the handle and adapted to drive a bone screw into a bone, wherein the insertion instrument is capable of both retaining the anchor and the locking mechanism. The insertion instrument includes a hammer shaft slidably coupled and movable relative to the drive shaft, a spring coupled to the hammer shaft, a catch and release mechanism adapted to hold the hammer shaft under compression by the spring and to release the held hammer shaft to drive the locking insert into the bone screw such that the bone screw is secured to the plate by impaction.
The prior art fails to teach or disclose however, the structural relationship wherein the surgical system further comprises a cocking sleeve slidably coupled to the drive shaft, cocking pins extending proximally from the cocking sleeve and adapted to move the hammer shaft to compress the spring, and the catch and release mechanism including one or more catch pins that extend in one or more grooves formed in a wall of the handle, with proximal movement of the cocking sleeve causing a chamfered surface of the hammer shaft to splay the catch pins to hold the hammer shaft under compression by the spring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775